Citation Nr: 0009482	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  93-19 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hearing loss.

(The issue of entitlement to a waiver of overpayment of VA 
pension benefits in the amount of $2,649.00, is addressed in 
a separate appellate action.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to May 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama, which denied a claim by the veteran 
seeking entitlement to service connection for hearing loss.

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on November 23, 1999 at 
which time he testified with respect to the claim now at 
issue before the Board.  A transcript of that hearing has 
been associated with the record on appeal.    


FINDINGS OF FACT

1.  The claims file contains no evidence indicating that the 
veteran currently has hearing loss for VA compensation 
purposes, nor that hearing loss was incurred in or related to 
service.

2.  The veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim of entitlement to service connection for hearing loss 
is plausible.



CONCLUSION OF LAW

The veteran has not presented a well grounded claim of 
entitlement to service connection for hearing loss, and, 
therefore, there is no statutory duty to assist the veteran 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Regulatory Background

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C.A. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

Once well groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§ 1110  (West 1991); 38 C.F.R. §§ 3.303(a), 3.304  (1999).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d)  (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110  (West 1991); 38 C.F.R. § 3.303(d)  
(1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnosis, competent medical evidence is 
required to satisfy the second element.  Grottveit v. Brown,  
5 Vet. App. 91, 92-93 (1993).

Organic diseases of the nervous system, including 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107  (1994 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309  (1999); see Hensley v. Brown, 5 
Vet. App. 155  (1993).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records show no complaints of, treatment for, 
or diagnosis of hearing loss.  The veteran's December 1943 
induction medical examination report and May 1945 separation 
medical examination report both note that his hearing was 
normal to whispered voice testing at the time of the 
examinations.  Service outpatient records indicate no hearing 
loss, noise trauma, or other ear injury or disease.
 
Subsequent to service, VA medical records from April 1957 to 
December 1962 show treatment for psychiatric problems.  They 
note no hearing loss.  Physical examination of the ears in 
December 1962 specifically revealed hearing within normal 
limits.

VA examination reports dated November 1966, April 1969, and 
September 1970, all indicate that physical examination of the 
ear, nose, and throat showed no abnormalities.  Hearing loss 
is not noted on any of the reports.  The reported subjective 
complaints by the veteran do not include hearing loss or 
other ear disease or injury.

Private medical reports dated May 1965, August 1966, 
September 1966, July 1969, and July 1970, do not note any 
hearing loss.  The September 1966 report indicates that the 
veteran had normal hearing to whispered voice testing.

The claims file contains the following more recent private 
and VA medical evidence, as well as private physician 
statements dated January 1984 through March 1998.  None of 
this evidence shows a complaint of, treatment for, or 
diagnosis of hearing loss.  Whenever the veteran underwent an 
ear, nose, and throat examination, the results were normal or 
unremarkable.

The veteran testified in regard to his claim for service 
connection for hearing loss at a personal hearing at the RO 
in May 1993, and at a video conference Board hearing in 
November 1999.  During the hearings, he stated that he was 
exposed to an explosion during service and was subsequently 
seen for ringing in the ears and dizziness in the head.  
During his 1993 RO hearing, he indicated that he was first 
told that he had hearing loss in 1992 by VA and that he had 
not had any treatment for hearing loss since that time.  
During his 1999 Board hearing, he stated that he first 
complained about his hearing during VA treatment in 1957.  He 
also stated that he complained of hearing loss at the VA 
Medical Center (VAMC) in Montgomery, Alabama, while 
undergoing treatment for an amputated toe.

III.  Analysis

The foundation of entitlement to VA disability compensation 
benefits is that a claimant have a current "disability," 
either due to disease or injury.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  It is not enough that an 
injury or disease have occurred in service.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (citing Rabideau v. Derwinski, 2 Vet. 
App. 141  (1992)).

Here, the veteran has alleged that he has hearing loss and 
that it was incurred in service.

As stated above, the first element of a well-grounded claim 
is some competent evidence of a current disability.  Caluza, 
7 Vet. App. at 506.  After careful review of all the evidence 
of record, the Board finds that this initial requirement has 
not been met.  Specifically, the Board finds no competent 
evidence that the veteran currently has hearing loss.  None 
of the recent medical records indicate any hearing problems.  
In fact, no medical evidence, old or recent, shows hearing 
loss.

The only evidence suggesting that the veteran currently has 
hearing loss is lay statements made by him.  These statements 
are not competent evidence of a current hearing disability 
for purposes of a well grounded claim.  The presence of such 
a disability is a medical conclusion.  Lay persons are not 
competent to make such conclusions.  Epps, 126 F.3d at 1468; 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (the 
veteran cannot meet the burden imposed by section 5107(a) as 
to the presence of a medical disability because lay persons 
are not competent to offer medical opinions).  The veteran is 
competent to relate that he has difficulty hearing, as that 
is an observation which does not require medical expertise to 
make.  See Grottveit v. Brown,  5 Vet. App. 91  (1993).  
However, hearing loss for VA compensation purposes requires 
hearing impairment of a certain degree.  VA regulations 
provide that, "hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
[above] frequencies ... are 26 decibels or greater."  
38 C.F.R. § 3.385  (1999).  The veteran is not competent to 
testify that he has hearing impairment warranting VA 
disability classification.

The Board notes that the veteran indicated that he was seen 
for hearing loss at a VAMC on or about 1992, at the same time 
and place of a toe amputation.  In May 1998, the RO requested 
all VA medical records from the VAMC in Birmingham, Alabama, 
dated since January 1, 1992.  Those records were received and 
show recurrent treatment for, and eventual amputation of, a 
gangrenous left big toe.  However, they show no treatment for 
hearing loss.  Similarly, although the veteran indicated that 
he was first seen for hearing loss in 1957 by VA, VA medical 
records from 1957 show treatment only for psychiatric 
problems.

As stated above, in every instance where the veteran's ears 
were examined, hearing was reported as normal or the 
examination was reported as unremarkable.

With no competent evidence that the veteran currently has 
hearing loss, he has not presented a well grounded claim.

It should also be noted that no medical evidence of record 
suggests that hearing loss was incurred in or related to 
service.  The veteran's service medical records appear 
complete, and they show no complaints of, treatment for, or 
diagnosis of hearing loss.  They also note no explosion or 
post-explosion treatment for ringing in the ears, as the 
veteran alleged took place.  Thus, even if evidence of 
current hearing loss was present, the veteran's claim would 
still be not well grounded.  There is no evidence of 
inservice incurrence of hearing loss or any other ear disease 
or injury.  Caluza, 7 Vet. App. at 506; 38 C.F.R. § 3.303  
(1999).

IV.  Conclusion

Overall, the Board finds no competent evidence in the claims 
file suggesting that the veteran currently has hearing loss, 
nor that any hearing loss or ear trauma was incurred in 
service.  As a result, he has not presented a well-grounded 
claim.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 506.  
Therefore, the Board cannot decide it on the merits.  See 
Boeck v. Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not 
well grounded, the Board does not have jurisdiction to 
adjudicate it).

In light of the above, his claim seeking entitlement to 
service connection for hearing loss must be denied.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

The claim of entitlement to service connection for hearing 
loss is denied as not well grounded.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

 

